                                   1

                                   2

                                   3

                                   4

                                   5                        IN THE UNITED STATES DISTRICT COURT
                                   6                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8     In re DIADEXUS, INC.,                         Case No. 18-cv-04002-CRB
                                   9                       Debtor.
                                                                                       ORDER GRANTING IN PART AND
                                  10                                                   DENYING IN PART MOTION TO
                                         LEAP TIDE CAPITAL                             DISMISS AND GRANTING IN
                                  11                                                   PART AND DENYING IN PART
                                         MANAGEMENT, LLC,
                                                                                       REQUEST FOR JUDICIAL NOTICE
                                  12
Northern District of California




                                                           Plaintiff,
 United States District Court




                                  13
                                               vs.
                                  14     LORI RAFIELD; LEONE
                                         PATTERSON; ELIZABETH HUTT
                                  15     POLLARD; JAMES R. SULAT; JOHN
                                  16     J. SPERZEL; KAREN DREXLER; and
                                         JOHN T. CURNUTTE,
                                  17                    Defendants.
                                  18         This case arises from the Chapter 7 bankruptcy of Diadexus, a medical diagnostics
                                  19   company incorporated in Delaware and headquartered in San Francisco. Sec. Amend.
                                  20   Compl. (“SAC”) (Dkt. 41) ¶¶ 1-9. After Diadexus declared Chapter 7 bankruptcy, Plaintiff
                                  21   Leap Tide Capital Management, LLC, (“Leap Tide”), a Hedge Fund, purchased the rights
                                  22   to the Diadexus estate and sued the former officers and directors of Diadexus for gross
                                  23   negligence and breach of fiduciary duties in the run up to that bankruptcy. See generally
                                  24   SAC. Defendants filed one previous motion to dismiss (Dkt. 16), which this Court granted
                                  25   orally, Minute Entry (Dkt. 36). Plaintiff has now filed a second amended complaint, which
                                  26   Defendants again ask this Court to dismiss (Dkt. 45).
                                  27         The SAC makes five claims: (1) breach of fiduciary duty against all defendants,
                                  28   SAC ¶¶ 57-67, (2) gross negligence against then-CEO Lori Rafield and then-CFO Leone
                                   1   Patterson, SAC ¶¶ 68-81, (3) breach of fiduciary duty against Rafield, SAC ¶¶ 82-88 (4)
                                   2   gross negligence against Rafield, SAC ¶¶ 89-96, and (5) breach of fiduciary duty against
                                   3   former members of Diadexus’s board, John Curnutte, Karen Drexler, Elizabeth Hutt
                                   4   Pollard, James Sulat, and John Sperzel (the “director defendants”), SAC ¶¶ 97-106.
                                   5          The Court hereby GRANTS the Motion to Dismiss as to Claim I against the director
                                   6   defendants without leave to amend; GRANTS the Motion to Dismiss as to Claim V
                                   7   without leave to amend; GRANTS the Motion to Dismiss as to Claims I and II against
                                   8   Patterson without leave to amend; and DENIES the Motion to Dismiss as to Claims I, II,
                                   9   III, and IV against Rafield.
                                  10          Defendants also ask the Court take notice of several documents, including
                                  11   Diadexus’s Certificate of Incorporation. Request for Jud. Notice (Dkt. 47). The Court
                                  12   hereby TAKES JUDICIAL NOTICE of Diadexus’s Certificate of Incorporation and
Northern District of California
 United States District Court




                                  13   DECLINES TO TAKE JUDICIAL NOTICE of the other documents at this time, as the
                                  14   Court does not find them relevant to the analysis of the Motion to Dismiss.
                                  15

                                  16   I.     BACKGROUND1
                                  17          The factual allegations in this case concern the conduct by the directors and officers
                                  18   of Diadexus, a medical diagnostics company, in the run up to Diadexus’s declaration of
                                  19   Chapter 7 bankruptcy. See generally SAC.
                                  20          In or around August 2014, Diadexus took out a $15 million loan from secured
                                  21   lender Oxford Finance LLC (“Oxford”). SAC ¶ 27. That loan required only interest
                                  22   payments in the first year and then, in October 2015, required payment of interest and
                                  23   principal amortization. Id.
                                  24          At a meeting of Diadexus’s audit committee in December 2015, Defendants
                                  25   Pollard, Sulat, Drexler, Patterson, and Rafield discussed projections that showed Diadexus
                                  26
                                  27   1
                                         As this case is before this Court on a motion to dismiss, the following facts, drawn from the
                                  28   SAC, are taken as true. Western Reserve Oil & Gas Co. v. New, 765 F.2d 1428, 1430 (9th Cir.
                                       1985).
                                                                                         2
                                   1   “running out of cash during the fourth quarter of 2016.” Id. ¶ 28. The committee concluded
                                   2   that Diadexus “would not have adequate cash to maintain operations for the 12 months
                                   3   following the filing of its 2015 annual report.” Id. Patterson then transmitted both “base
                                   4   case” and “upside” budgets to the board, which approved them. Id. ¶ 29. The SAC thus
                                   5   alleges that, by December 2015, all defendants knew that Diadexus was in danger of
                                   6   running out of money. Id.
                                   7          Defendants initially hoped to defer the liquidity crisis by convincing Oxford to
                                   8   waive its contractual rights to receive principal amortization payments, but Oxford
                                   9   declined to do so. Id. ¶ 31. Rafield “promptly communicated” this to the board. Id. Rafield
                                  10   and Patterson then prepared a revised forecast for 2016 in which they projected Diadexus
                                  11   “would run out of operating cash in the third quarter of 2016, rather than in the fourth
                                  12   quarter,” as previously projected. Id. Rafield told the board that Diadexus would be out of
Northern District of California
 United States District Court




                                  13   cash that summer, that Diadexus would become “illiquid in three-to-six months,” and that
                                  14   “Oxford could immediately and at any time foreclose on” Diadexus’s operating cash. Id.
                                  15   ¶ 32. Rafield stated that “the only issue that matters to Diadexus is the Oxford Debt.” Id.
                                  16          Oxford sent a notice of default to Diadexus in April 2016. Id. ¶ 33. Oxford proposed
                                  17   engaging with Diadexus in a “reasonable and consensual process to evaluate the state of
                                  18   Diadexus and its business plans and to determine appropriate next steps.” Id. ¶ 35. On
                                  19   April 12, 2016, Oxford informed Rafield, in her capacity as CEO, that Oxford would agree
                                  20   to a forbearance period if a representative of Alvarez & Marsal (“Alvarez”), a “top-tier
                                  21   advisory firm specializing in corporate restructuring,” would be permitted to “perform
                                  22   diligence on Diadexus’ business” and “participate with management in approving certain
                                  23   expenses in a process to be agreed upon with Diadexus.” Id. ¶ 35. Oxford asserted that
                                  24   Oxford would decide in its sole discretion on a “day-to-day” basis whether to exercise
                                  25   rights and remedies—that is, “sweep” Diadexus’s assets—and that neither delay in
                                  26   exercising default remedies nor any ongoing discussions would be a waiver or could be
                                  27   relied on by Diadexus as forbearance. Id. ¶ 33.
                                  28          Rafield rejected Oxford’s offer because, Plaintiff alleges, it was contrary “to her
                                                                                     3
                                   1   personal preferences and interests.” Id. ¶ 36 (emphasis omitted). Rafield wrote to
                                   2   Diadexus’s counsel and one of the directors, stating that Oxford’s proposal was “unlikely
                                   3   to work for [her] personally[,]” that “[she] ha[s] no interest in working for Oxford” and
                                   4   that the “company needs to be recapped in order for [her] to remain engaged.” Id. ¶ 36
                                   5   (second alteration in original). She also asserted that she did not want to file for bankruptcy
                                   6   to “make it easy for Oxford. Let the shareholders sue Oxford for damaging their
                                   7   investment for the self interest of Oxford. The board can get someone else to deal with
                                   8   Oxford.” Id. ¶ 37. Rafield also ordered that a restructuring attorney must no longer be
                                   9   included on emails. Id. ¶ 39.
                                  10          The board nonetheless discussed hiring Alvarez on April 13, 2016, and after
                                  11   recusing Rafield from the discussion, retained Alvarez. Id. ¶ 42. However, the SAC alleges
                                  12   that
Northern District of California
 United States District Court




                                  13                 [T]he retention of Alvarez was essentially a sham intended to
                                                     insulate the Defendants from potential liability by merely
                                  14                 creating an appearance that they were seeking professional
                                                     advice. For example, Rafield stated that she was “confused” as
                                  15                 to why Alvarez should be on an April 30, 2016 Board call to
                                                     discuss the Company’s urgent financial crisis. Counsel
                                  16                 explained: “I think they should hear [Alvarez’s] view. Again,
                                                     this is being fully informed for the record and A&M is the
                                  17                 Company’s advisor. We aren’t protecting against litigation from
                                                     Oxford. We’re protecting from litigation by other creditor and
                                  18                 equity holders. […] This is a board protection call, not an
                                                     operational decision call.”
                                  19
                                       Id.
                                  20
                                              During this period, Diadexus also received interest from at least six potential
                                  21
                                       purchasers. Id. ¶ 45. In May 2016, multiple buyers expressed interest in acquiring
                                  22
                                       Diadexus, and at least six entered into non-disclosure agreements to review diligence
                                  23
                                       materials contained in an electronic data room. Id. ¶ 45. The SAC alleges that Rafield
                                  24
                                       stymied these purchase efforts, even though a purchase would have solved Diadexus’s
                                  25
                                       liquidity problems, because the purchasers would not have retained Rafield or payed her
                                  26
                                       “expensive compensation package.” Id. ¶¶ 46-47. The SAC also states that “none of the
                                  27
                                       other Defendants stopped [Rafield from halting these purchases], even though they knew
                                  28
                                                                                     4
                                   1   that she was acting in bad faith and putting her personal interests above those of
                                   2   Diadexus.” Id. ¶ 45. It does not explain how they had this knowledge or on what basis they
                                   3   would have known this. See id.
                                   4          Rafield continued to, in the SAC’s words, “dominate and interfere with this
                                   5   process.” Id. ¶ 45. She barred Leap Tide, which had signed a non-disclosure agreement
                                   6   with Diadexus, from conducting diligence and refused to entertain discussions of an
                                   7   acquisition. Id. ¶ 46. She also closed the data room and revoked Alvarez’s authority to
                                   8   continue the marketing process while Alvarez was reaching out to third parties to develop
                                   9   bids. Id. ¶ 48.
                                  10          On or shortly before May 27, 2016, Diadexus told Oxford that it might consider a
                                  11   sale if it could achieve a cooperative or consensual process for limiting director liability.
                                  12   Id. ¶¶ 31, 49. Diadexus’s counsel advised the board that he was convinced of the necessity
Northern District of California
 United States District Court




                                  13   of a Chapter 11 filing, which requires considerable effort. Id. ¶ 50. But Diadexus never
                                  14   filed for Chapter 11 bankruptcy, and on June 6, 2016, Oxford swept all of Diadexus’s cash.
                                  15   Id. ¶¶ 50-51. The SAC alleges that, when Oxford swept the cash, Diadexus had enough
                                  16   cash on hand to file a Chapter 11 case or enter a forbearance agreement which would have
                                  17   prevented the sweep. Id. ¶ 51.
                                  18          On June 10, 2016, Diadexus filed for bankruptcy under Chapter 7, and undertook a
                                  19   sale of assets on July 7, 2016, where the assets sold for $4.75 million. Id. ¶¶ 53-55.
                                  20   Plaintiff alleges that the harm to Diadexus amounts to tens of millions of dollars. Id. ¶ 55.
                                  21          Plaintiff brought the instant suit against three former Diadexus officers—Lori
                                  22   Rafield, former CEO and Chairwoman of Diadexus, FAC ¶ 14, Leone Patterson, former
                                  23   CFO of Diadexus, FAC ¶ 15, Kenneth Fang, former chief medical officer of Diadexus,
                                  24   FAC ¶ 16—and several former board members—Elizabeth Hutt Pollard, James R. Sulat,
                                  25   John J. Sperzel, John T. Curnutte, and Karen Drexler. FAC ¶ 17. Defendants moved to
                                  26   dismiss under Rule 12(b)(6), and this Court granted the dismissal with leave to amend
                                  27   (Dkt. 36). Plaintiff then filed its SAC, which dropped Fang from the action, a claim for
                                  28   negligence, and the director defendants from any claims of gross negligence. Defendants
                                                                                      5
                                   1   again move to dismiss all claims in the SAC under Rule 12(b)(6). Mot. at 1; see Fed. R.
                                   2   Civ. P. 12(b)(6).
                                   3

                                   4   II.    LEGAL STANDARD
                                   5          Under Federal Rule of Civil Procedure 12(b)(6), the Court must ask whether the
                                   6   complaint “contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief
                                   7   that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
                                   8   Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). All factual inferences must be drawn in
                                   9   favor of the non-moving party. Western Reserve Oil & Gas Co., 765 F.2d at 1430. But
                                  10   courts “are not bound to accept as true a legal conclusion couched as a factual allegation.”
                                  11   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).
                                  12          In addition, this case is governed by Delaware substantive law, because, under the
Northern District of California
 United States District Court




                                  13   Internal Affairs Doctrine, “only one State should have the authority to regulate a
                                  14   corporation’s internal affairs,” Edgar v. MITE Corp., 457 U.S. 624, 645 (1982), and
                                  15   Diadexus was incorporated in Delaware. See Mot. at vi, 5. The parties do not dispute that
                                  16   the substantive legal standards at issue are governed by Delaware law. See Opp. at vi-viii;
                                  17   Rep. at 2; see also generally In re Google, Inc. S’holder Deriv. Litig., 2012 WL 1611064,
                                  18   at *4 (N.D. Cal. May 8, 2012).
                                  19          There is one wrinkle as to the legal standard that applies to this motion: whether
                                  20   Plaintiff must overcome the business judgment rule in order to survive the instant motion.
                                  21   The business judgment rule is a presumption under Delaware law “that in making a
                                  22   business decision the directors of a corporation acted on an informed basis, in good faith
                                  23   and in the honest belief that the action taken was in the best interests of the company.
                                  24   Aronson v. Lewis, 473 A.2d 805, 812 (Del. 1984), overruled on other grounds by Brehm v.
                                  25   Eisner, 746 A.2d 244 (Del. 2000). To overcome this presumption, “[t]he burden falls upon
                                  26   the proponent of a claim to rebut the presumption by introducing evidence either of
                                  27   director self-interest, if not self-dealing, or that the directors either lacked good faith or
                                  28   failed to exercise due care. If the proponent fails to meet her burden of establishing facts
                                                                                       6
                                   1   rebutting the presumption, the business judgment rule, as a substantive rule of law, will
                                   2   attach to protect the directors and the decisions they make.” Citron v. Fairchild Camera &
                                   3   Instrument Corp., 569 A.2d 53, 64 (Del. 1989) (internal citation omitted).
                                   4          Plaintiff contends that the business judgment rule does not apply at the pleading
                                   5   stage, and thus that Plaintiff need not overcome this presumption at this stage of litigation.
                                   6   Opp. at 10; see In re Tower Air, Inc., 416 F.3d 229, 238 (3rd Cir. 2005) (“Generally
                                   7   speaking, we will not rely on an affirmative defense such as the business judgment rule to
                                   8   trigger dismissal of a complaint under Rule 12(b)(6).”).
                                   9          Plaintiff is incorrect. Delaware law makes clear that the business judgment rule
                                  10   “operates as both a procedural guide for litigants and a substantive rule of law.” Citron,
                                  11   569 A.2d at 64 (emphasis added). The business judgment rule functions as an affirmative
                                  12   defense to impose legal requirements on the plaintiff to overcome the rule. Id. Contrary to
Northern District of California
 United States District Court




                                  13   the Third Circuit’s conclusion in In re Tower Air, several other federal courts, including
                                  14   courts in this District, have held that the business judgment rule places requirements on
                                  15   parties at the pleadings stage. See, e.g., In re Verifone Holdings, Inc. S’holder Derivative
                                  16   Litig., 2009 WL 1458233, at *10 (N.D. Cal. May 26, 2009) (“[T]he section 102(b)(7) bar
                                  17   may be raised on a Rule 12(b)(6) motion to dismiss.”); Kaye v. Lone Star Fund V (U.S.),
                                  18   L.P., 453 B.R. 645, 679 (N.D. Tex. 2011) (explaining that Delaware case law
                                  19   “unambiguously holds that the plaintiff bears the burden of proof in rebutting the
                                  20   presumption of the business judgment rule). Most significantly, the Ninth Circuit has
                                  21   indicated, albeit in an unpublished decision, that the business judgment rule may be
                                  22   considered at the pleadings stage. Furman v. Walton, 320 F. App’x 638, 640 (9th Cir.
                                  23   2009) (affirming district court’s dismissal of shareholder derivative suit for failure to meet
                                  24   pleading standards because of the business judgment rule). This is consistent with the
                                  25   general rule that “[w]hen an affirmative defense is obvious on the face of a complaint . . . a
                                  26   defendant can raise that defense in a motion to dismiss.” Rivera v. Peri & Sons Farms,
                                  27   Inc., 735 F.3d 892, 902 (9th Cir. 2013); accord Cedars-Sinai Med. Ctr. v. Shalala, 177 F.3d
                                  28   1126, 1128–29 (9th Cir. 1999) (“[A]ffirmative defenses . . . may also be raised in motions
                                                                                     7
                                   1   to dismiss filed before the first responsive pleading.”). The business judgment rule is thus
                                   2   applicable at the pleading stage. So, Plaintiff must plead sufficient facts to overcome this
                                   3   presumption as to director defendants.2
                                   4

                                   5   III.   DISCUSSION
                                   6          The SAC sets out five claims for relief, each of which Defendants seek to have
                                   7   dismissed. The first claim alleges breach of fiduciary duty against all defendants for failure
                                   8   to protect the value of Diadexus’s assets. SAC ¶¶ 57-67. The second alleges gross
                                   9   negligence against Rafield and Patterson for failure to protect the value of Diadexus’s
                                  10   assets. Id. ¶¶ 68-81. The third alleges breach of fiduciary duty against Rafield for failure to
                                  11   conduct a sale or restructuring process timely and in good faith. Id. ¶¶ 82-88. The fourth
                                  12   alleges gross negligence against Rafield for failure to conduct a proper and timely sale or
Northern District of California
 United States District Court




                                  13   restructuring process. Id. ¶¶ 89-96. Fifth and finally, the SAC alleges a breach of fiduciary
                                  14   duty against the director defendants—Curnutte, Drexler, Pollard, Sulat, and Sperzel—for
                                  15   failure to supervise and abdication of responsibility. Id. ¶¶ 97-106. As the five claims in
                                  16   the SAC involve overlapping conduct, involve different combination of Defendants, and
                                  17   implicate overlapping legal issues, this memo is primarily organized by defendant rather
                                  18   than claim.
                                  19          A.      Director Defendants: Breach of Fiduciary Duties
                                  20
                                              Plaintiff alleges two claims against the director defendants: Claim I alleges a breach
                                  21
                                       of the fiduciary duty of loyalty and good faith for failure to protect Diadexus’s assets, and
                                  22
                                       Claim V alleges a breach of the fiduciary duty of loyalty and good faith for abdication and
                                  23

                                  24   2
                                          The parties also dispute a second aspect of the business judgment rule. Defendants argue that the
                                  25   business judgment rule applies both to directors and officers. See Opp. at vi. However, while there
                                       is no dispute that the rule applies to directors, whether the business judgment rule applies to
                                  26   corporate officers is unsettled under Delaware law. See Amalgamated Bank v. Yahoo! Inc., 132
                                       A.3d 752, 781 (Del. Ch. 2016) (recognizing a “vibrant debate” over whether the business
                                  27   judgment rule applies to officers). Ultimately, however, the claims against the officer defendants
                                       can be resolved without addressing this issue, because the claims against Patterson fail for
                                  28   independent reasons, and the claims against Rafield can overcome, at least at this stage, that
                                       presumption.
                                                                                           8
                                   1   failure to supervise Rafield. SAC ¶¶ 58, 106. Neither claim is adequately pled.
                                   2          Directors possess a triad of fiduciary duties—good faith, loyalty, and care. Cede &
                                   3   Co. v. Technicolor, Inc., 634 A.2d 345, 361 (Del. 1993), decision modified on reargument,
                                   4   636 A.2d 956 (Del. 1994). The obligation to act in good faith does not establish an
                                   5   independent fiduciary duty, but the failure to act in good faith may result in liability
                                   6   because the requirement to act in good faith “is a subsidiary element[,]” i.e., a condition,
                                   7   “of the fundamental duty of loyalty.” Stone ex rel. AmSouth Bancorporation v. Ritter, 911
                                   8   A.2d 362, 369–70 (Del. 2006).
                                   9          Importantly for this case, Delaware law permits corporate charters to contain
                                  10   exculpatory provisions that “protect[] the directors from personal liability for breaches of
                                  11   the duty of care.” Lyondell Chem. Co. v. Ryan, 970 A.2d 235, 239 (Del. 2009) (citing 8
                                  12   Del. C. § 102(b)(7)). Section 102(b)(7) further permits a corporation’s certificate of
Northern District of California
 United States District Court




                                  13   incorporation to include:
                                  14                 A provision eliminating or limiting the personal liability of a
                                                     director to the corporation . . . for monetary damages for breach
                                  15                 of fiduciary duty as a director, provided that such provision shall
                                                     not eliminate or limit the liability of a director: (i) For any breach
                                  16                 of the director’s duty of loyalty to the corporation or its
                                                     stockholders; (ii) for acts or omissions not in good faith or which
                                  17                 involve intentional misconduct or a knowing violation of law[.]
                                  18   8 Del. C. § 102(b)(7).
                                  19          Diadexus’s Certificate of Incorporation did precisely that. Article 5.1 of that
                                  20   Certificate of Incorporation states, as relevant here, that “[t]o the fullest extent permitted
                                  21   by the Delaware General Corporation Law . . . no director of the corporation shall be
                                  22   personally liable to the corporation or its stockholders for monetary damages for breach of
                                  23   fiduciary duty as a director.” Mot. Ex. 4 at 4 (Dkt. 46-4). Under § 102(b)(7), where an
                                  24   exculpatory provision like the one here exists, the “plaintiff must allege a non-exculpated
                                  25   breach of the duty of loyalty.” van der Fluit v. Yates, 2017 WL 5953514, at *8 (Del. Ch.
                                  26   Nov. 30, 2017). Thus, Diadexus’s Certificate of Incorporation precludes claims against the
                                  27   directors except those for breaches of the duty of loyalty and those claims for bad faith or
                                  28   intentional misconduct. See Mot. Ex. 4 at 4. So, the director defendants are exculpated
                                                                                       9
                                   1   from breaches of duty of care. Opp. at 13; Mot. at 9. To survive the instant motion as to
                                   2   Claims I or V against the director defendants, Plaintiff must therefore allege a breach of
                                   3   the duty of loyalty. See Mot. Ex. 4 at 4.
                                   4          Under Delaware law, “a plaintiff can plead that a board breached its duty of loyalty
                                   5   by alleging non-conclusory facts, which suggest that a majority of the board either was
                                   6   interested in the sales process or acted in bad faith in conducting the sales process.” In re
                                   7   Answers Corp. S’holder Litig., 2012 WL 1253072, at *7 (Del. Ch. Apr. 11, 2012).
                                   8   Although the SAC does not specify whether Plaintiff believes the director defendants
                                   9   breached their duty of loyalty through bad faith conduct or self-interest, see generally
                                  10   SAC, the Opposition to the Motion to Dismiss suggests that Plaintiff is arguing that the
                                  11   director defendants acted in bad faith. Opp. at vii-viii.
                                  12          To satisfy the “high bar to pleading bad faith,” the defendant’s actions must have
Northern District of California
 United States District Court




                                  13   been “so far beyond the bounds of reasonable judgment that it seems essentially
                                  14   inexplicable on any ground other than bad faith.” In re TIBCO Software Inc. S’holder
                                  15   Litig., 2015 WL 6155894, at *21 (Del. Ch. Oct. 20, 2015). There “is a vast difference
                                  16   between an inadequate or flawed effort to carry out fiduciary duties and a conscious
                                  17   disregard for those duties.” Lyondell Chem. Co., 970 A.2d at 143. The existence of “some
                                  18   process” will generally bar a finding of bad faith. Houseman v. Sagerman, 2014 WL
                                  19   1600724, at *7 (Del. Ch. Apr. 16, 2014) (no bad faith where the board’s process included
                                  20   “contact[ing] legal counsel” and “reach[ing] out to [an asset sales advisor]” and “hir[ing]
                                  21   them to assist in shipping the company.”). If “a board attempts to meet its duties, no matter
                                  22   how incompetently, the directors did not consciously disregard their obligations.” In re
                                  23   MeadWestvaco Stockholders Litig., 168 A.3d 675, 686 (Del. Ch. 2017).
                                  24          Directors are also, as discussed supra, protected by the business judgment rule,
                                  25   which sets forth a powerful presumption in favor of actions taken by directors and outlines
                                  26   that a decision made by a loyal and informed board will not be overturned by a court
                                  27   unless it cannot be “attributed to any rational business purpose.” Cede & Co., 636 A.2d at
                                  28   361 (quoting Sinclair Oil Corp. v. Levien, 280 A.2d 717, 720 (Del. 1971)). “It is almost
                                                                                      10
                                   1   impossible for a court, in hindsight, to determine whether the directors of a company
                                   2   properly evaluated risk and thus made the ‘right’ business decision.” In re Citigroup Inc.
                                   3   S’holder Derivative Litig., 964 A.2d 106, 126 (Del. Ch. 2009). This “judicial second
                                   4   guessing is what the business judgment rule was designed to prevent.” Id. Conclusory
                                   5   allegations without “particularized factual allegations demonstrating bad faith by the
                                   6   director defendants” are insufficient to plead bad faith. Id. at 127.
                                   7
                                                     1.      Claim I: Failure to Protect the Company’s Value
                                   8
                                              Claim I alleges that all Defendants breached their fiduciary duty by failing to
                                   9
                                       protect the value of the company’s assets when they did not file for Chapter 11 bankruptcy
                                  10
                                       or enter into a forbearance agreement. SAC ¶¶ 57-67. Plaintiff relies heavily on In re
                                  11
                                       Bridgeport Holdings, Inc., 388 B.R. 548 (Bankr. D. Del. 2008), in which the Bankruptcy
                                  12
Northern District of California




                                       Court of the District of Delaware held that “[f]iduciaries breach their duty of loyalty by
 United States District Court




                                  13
                                       intentionally failing to act in the face of a known duty to act, demonstrating a conscious
                                  14
                                       disregard for their duties,” id. at 564. Plaintiff urges that the director defendants’ failure to
                                  15
                                       take these two steps—filing for Chapter 11 and entering a forbearance agreement—
                                  16
                                       demonstrates bad faith under this standard. Opp. at 16-17.
                                  17
                                              Generally, “the decision whether to file for bankruptcy protection or not is generally
                                  18
                                       a matter of directors’ business judgment.” In re Fedders N. Am., Inc., 405 B.R. 527, 542
                                  19
                                       (Bankr. D. Del. 2009) (citing Odyssey Partners, L.P. v. Fleming Companies, Inc., 735
                                  20
                                       A.2d 386, 416–20 (Del.Ch. 1999)). Moreover, Delaware law does not require the board of
                                  21
                                       an insolvent company to file for bankruptcy protection. RSH Liquidating Tr. v. Magnacca,
                                  22
                                       553 B.R. 298, 313–14 (Bankr. N.D. Tex. 2016) (“[Plaintiff’s] alternative assertion that the
                                  23
                                       board should have placed the company in bankruptcy in order to preserve the ‘immediate
                                  24
                                       value’ of the company is a permutation of the argument that a board has a duty to avoid
                                  25
                                       deepening a company’s insolvency. But, no such cause of action exists under Delaware
                                  26
                                       law.” (citing Trenwick Am. Litig.Tr. v. Ernst & Young, 906 A.2d 168, 175 (Del.Ch.
                                  27
                                       2006), aff’d sub. nom. Trenwick Am. Litig. Tr. v. Billett, 931 A.2d 438 (Del. 2007))).
                                  28
                                                                                      11
                                   1          Plaintiff points to a decision from the Bankruptcy Court for the District of
                                   2   Delaware, In re Simplexity, LLC, 2017 WL 65069 (Bankr. D. Del. Jan. 5, 2017), in which
                                   3   the plaintiffs alleged that defendants violated their fiduciary duties when they failed to file
                                   4   for bankruptcy protection. Id. at *4; Opp. at 14. However, Simplexity did not consider
                                   5   either an exculpatory clause or the business judgment rule, because Third Circuit precedent
                                   6   precludes consideration of those affirmative defenses at the motion to dismiss stage. Id. at
                                   7   *8; see also In re Tower Air., Inc., 416 F.3d at 236. It thus denied the motion to dismiss as
                                   8   to breach of fiduciary duty without addressing whether the facts there would have
                                   9   overcome the business judgment rule. Simplexity, 2017 WL 65069, at *4. In the Ninth
                                  10   Circuit, by contrast, as discussed above, the Court may consider these defenses at this
                                  11   stage. See Rivera, 735 F.3d at 902; see also Furman, 320 F. App’x at 640. Simplexity,
                                  12   then, provides no insight into whether the failure to file for bankruptcy protection or seek
Northern District of California
 United States District Court




                                  13   forbearance, without more, meets the bad faith standard. See Simplexity, 2017 WL 65069,
                                  14   at *4; see also Rep. at 6-7.
                                  15          The SAC does not allege that the director defendants took no action; to the contrary,
                                  16   the SAC states that the board retained Alvarez, even over Rafield’s objections, and
                                  17   consulted with corporate counsel about that possibility. SAC ¶¶ 37, 38, 50. It also
                                  18   acknowledges that the terms of the offered forbearance were not “optimal” and that the
                                  19   Chapter 11 process “requires considerable effort.” Id. ¶¶ 44, 50. Plaintiff offers no reason
                                  20   to conclude that the board’s failure to file for bankruptcy or enter forbearance, without
                                  21   more, is “so far beyond the bounds of reasonable judgment that it seems essentially
                                  22   inexplicable on any ground other than bad faith.” In re TIBCO Software Inc. S’holder
                                  23   Litig., 2015 WL 6155894, at *21; accord Houseman, 2014 WL 1600724, at *7 (“The issue
                                  24   before me is not whether [the board’s] actions were sufficient to adequately inform the
                                  25   directors about the value of the Company in satisfaction of the duty of care, but rather
                                  26   whether the Board knowingly and completely failed to undertake a reasonable sales
                                  27   process. To the contrary, the Board did undertake some process aimed at achieving the best
                                  28   price for stockholders, and considered, and rejected, obtaining a fairness opinion based on
                                                                                     12
                                   1   cost. That is not bad faith.”). Though Plaintiff alleges that hiring Alvarez was a cynical
                                   2   tactic, SAC ¶ 42, the SAC also states that some board members believed “it is in the best
                                   3   interests of the company and all of its constituencies to work with [Alvarez]
                                   4   constructively.” SAC ¶ 41. And so the SAC, far from adequately alleging bad faith,
                                   5   contains facts that show that the board took steps to promote the best interests of
                                   6   Diadexus—even if it did not take the steps that Plaintiff, in hindsight, would have wanted
                                   7   it to take.
                                   8           The SAC’s allegations thus do not contain an “extreme set of facts” necessary to
                                   9   plead bad faith. Nor does Plaintiff identify in the Opposition any new facts it would seek to
                                  10   plead if given leave to amend. See generally Opp. The Court thus GRANTS the Motion to
                                  11   Dismiss as to Claim I against the director defendants without leave to amend.
                                  12
Northern District of California




                                                      2.     Claim V: Failure to Supervise and Abdication of Responsibility
 United States District Court




                                  13
                                               The next claim against the director defendants, Claim V, alleges that the directors
                                  14
                                       breached their fiduciary duties by failing to adequately supervise Rafield and the financial
                                  15
                                       affairs of Diadexus. SAC ¶¶ 97-106. It alleges that the directors “permitted Rafield to
                                  16
                                       control and dominate the process of dealing with Oxford, the Oxford Loan default, and the
                                  17
                                       Company’s known need to enter into a sale or other extraordinary transaction before it ran
                                  18
                                       out of financing.” Id. ¶ 103. Plaintiff alleges the directors “disregarded their responsibility
                                  19
                                       to act in the best interest of the Company by designating excessive authority to Rafield and
                                  20
                                       by failing to supervise her.” Id.
                                  21
                                               As with Claim I, because of Diadexus’s Certificate of Incorporation, the only
                                  22
                                       fiduciary duty available to Plaintiff is a breach of the duty of loyalty. See 8 Del. C.
                                  23
                                       § 102(b)(7).3 And, as above, that imposes a high bar.
                                  24
                                               Plaintiff’s allegations are as follows: The board knew that Rafield had “no interest
                                  25
                                       in working for Oxford,” was dismissive of the possibility of shareholder litigation, was
                                  26
                                  27   3
                                         Although 8 Del. C. § 102(b)(7) also permits claims sounding in allegations of bad faith or
                                  28   intentional misconduct, Claim V does not appear to allege either against the director defendants.
                                       See generally SAC ¶¶ 97-106.
                                                                                       13
                                   1   concerned with her personal interest, and dominated the negotiation process with potential
                                   2   purchasers, including closing the data room and preventing purchase by a company,
                                   3   Cleveland HeartLab, that would have no need to retain Rafield after the acquisition. SAC
                                   4   ¶¶ 36-37, 41, 45, 47; see also Opp. at 19-20. Despite these facts, Plaintiff argues, the
                                   5   director defendants “permitted Rafield to control and dominate the process of dealing with
                                   6   Oxford, Alvarez, the Loan default, and the Company’s need to enter into a sale or other
                                   7   extraordinary transaction before it ran out of liquidity. By so doing, they disregarded their
                                   8   responsibilities to act in the best interest of the Company, which states to a non-exculpated
                                   9   claim for breach of the duties of loyalty and good faith.” Opp. at 20.
                                  10          These allegations, as with those in Count I, do not meet the high bar for breach of
                                  11   the duty of loyalty. As the Court of Chancery has explained, “[n]egligent oversight by
                                  12   directors, although certainly not commendable, is not a breach of fiduciary duty. Even
Northern District of California
 United States District Court




                                  13   grossly negligent board action does not imply a non-exculpated breach. A breach of the
                                  14   duty of loyalty via bad faith . . . requires disregard so profound that it raises an inference of
                                  15   scienter.” McElrath on behalf of Uber Techs., Inc. v. Kalanick, 2019 WL 1430210, at *16
                                  16   (Del. Ch. Apr. 1, 2019); accord In re Chelsea Therapeutics, Inc. S’holders Litig., 2016 WL
                                  17   3044721, at *1 (bad faith requires conduct “so far beyond the bounds of reasonable
                                  18   judgment that it seems essentially inexplicable on any ground other than bad faith.”).
                                  19          That is simply not the case here. While the defendants allegedly allowed Rafield to
                                  20   “dominate and interfere with” the process, not “stopp[ing] her, even though they knew that
                                  21   she was acting in bad faith and putting her personal interests above those of Diadexus,” the
                                  22   directors were constantly appraised by counsel and restructuring advisor Alvarez. SAC
                                  23   ¶¶ 41, 42, 44, 45, 50, 103. The directors also deliberated about business decisions
                                  24   specifically for the “best interests of the company.” Id. ¶¶ 41, 42. For instance, Sulat wrote
                                  25   that “it is in the best interests of the company and all of its constituencies to work with
                                  26   [Alvarez] constructively.” Id. ¶¶ 40, 41. Drexler also wrote to the entire board with
                                  27   concerns that “removing [Alvarez] might send [Oxford] over the top.” Id. ¶ 48. And, most
                                  28   importantly, the director defendants did in fact overrule Rafield’s decisions on the issues of
                                                                                      14
                                   1   sale and restructuring, for instance hiring Alvarez. Id. ¶ 42. While the board did rely on
                                   2   Rafield, they were entitled to do so under Delaware law. See In re MONY Grp. Inc.
                                   3   S’holder Litig., 852 A.2d 9, 20 (Del. Ch. 2004) (holding that a board appropriately can rely
                                   4   on its CEO to conduct negotiations). And so the SAC does not plead sufficient factual
                                   5   allegations to show that the director defendants acted in bad faith.
                                   6          Plaintiff’s reliance on In re Bridgeport Holdings, Inc., 388 B.R. 548, 565 (Bankr. D.
                                   7   Del. 2008), to support its position that it has met the pleading requirements of bad faith
                                   8   regarding the failure to supervise claim, does not alter that conclusion. In Bridgeport, a
                                   9   new COO entered the company and, within three days, decided to sell the company’s
                                  10   assets. Id. at 565. There was no bidding process and “[o]nly cursory contacts were made to
                                  11   search for strategic buyers and no consideration was given to contacting potential financial
                                  12   buyers.” Id. After the sale was completed, “[a]t least three competitors complained that
Northern District of California
 United States District Court




                                  13   they did not get sufficient notice of the fact that the Assets were for sale and they would
                                  14   have been serious potential buyers had they been given the opportunity. Following the
                                  15   public announcement of the transaction, a number of financial market analysts expressed
                                  16   the view (with appropriate analysis to back it up) that the $28,000,000 purchase price was
                                  17   a small fraction of the value that [the company] obtained . . . . [the plaintiff] filed a
                                  18   fraudulent conveyance action against [the company] and [the company] settled that action
                                  19   by paying [plaintiff] . . . an amount almost equal to what the . . . Defendants bargained for
                                  20   in selling the Assets[.]” Id. at 565-66. On these facts, the Bankruptcy Court held that the
                                  21   complaint adequately alleged a violation of the duty of loyalty. Id. at 566. But these
                                  22   extreme facts do not track the facts alleged in the SAC; crucially, unlike in Bridgeport, the
                                  23   board here was involved in the process, SAC ¶¶ 41-42. Bridgeport, then, has no bearing on
                                  24   the analysis here.
                                  25          The Court thus GRANTS the Motion to Dismiss as to Claim V. Furthermore, given
                                  26   that Plaintiff has already been given the opportunity to address the deficiencies in the
                                  27   claims against the director defendants and the Opposition does not specify any additional
                                  28   facts it would seek to present, see generally Opp., the Court DENIES leave to amend. See
                                                                                      15
                                   1   Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (whether to grant leave to amend is
                                   2   within the district court’s discretion).
                                   3          B.     Patterson
                                   4
                                              Plaintiff next alleges two claims against Patterson, then the CFO of Diadexus, for
                                   5
                                       failure to protect Diadexus’s assets. In Claim I, Plaintiff alleges that Patterson breached her
                                   6
                                       fiduciary duty to Diadexus. SAC ¶ 58. In Claim II, Plaintiff alleges Patterson acted grossly
                                   7
                                       negligently in failing to protect the value of Diadexus’s assets. Id. ¶ 78. Because Patterson
                                   8
                                       was the CFO, not a director, she is not exculpated from duty of care claims. See Mot. Ex. 4
                                   9
                                       at 4. As a result, because Claim I simply states that Patterson violated a “fiduciary duty,”
                                  10
                                       analyzing that claim requires considering whether the SAC adequately alleged a breach of
                                  11
                                       the duty of care, the duty of loyalty, or the duty of good faith. See Malone v. Brincat, 722
                                  12
Northern District of California




                                       A.2d 5, 10 (Del. 1998) (recognizing that there is a “triad” of fiduciary duties, “due care,
 United States District Court




                                  13
                                       good faith, and loyalty.”). In addition, under Delaware law, duty of care violations are
                                  14
                                       “predicated upon concepts of gross negligence.” Midland Grange No. 27 Patrons of
                                  15
                                       Husbandry v. Walls, 2008 WL 616239, at *9 (Del. Ch. Feb. 28, 2008). And so Claim II,
                                  16
                                       which alleges that Patterson was grossly negligent, SAC ¶¶ 68-81, tracks the claim for
                                  17
                                       breach of the duty of care.
                                  18
                                              The SAC contains only four claims about Patterson’s conduct. It states that she
                                  19
                                       participated in the audit committee, and in 2015 “led a discussion of base case financial
                                  20
                                       projections that showed the Company running out of cash during the fourth quarter of
                                  21
                                       2016.” Id. ¶ 28. It also states that she “transmitted the base case and upside budgets to the
                                  22
                                       entire Board and requested the Board to approve them.” Id. ¶ 29. It further states that she
                                  23
                                       and Rafield “prepared a revised forecast for 2016,” which “projected the Company now
                                  24
                                       would run out of operating cash in the third quarter of 2016.” Id. ¶ 31. Finally, it alleges
                                  25
                                       that Patterson left Diadexus the same day that Diadexus began its Chapter 7 case. Id. ¶ 52.
                                  26
                                       Similarly, the Opposition to the Motion argues only that “Patterson is named, as the
                                  27
                                       Company’s most senior financial officer, for failing to act to cause the Company to timely
                                  28
                                                                                     16
                                   1   file for bankruptcy or otherwise protect its cash.” Opp. at 15 n.6. That statement cites no
                                   2   support in the SAC. Id.
                                   3          These sparse allegations do not demonstrate gross negligence or a breach of a
                                   4   fiduciary duty, even assuming the business judgment rule does not apply to officers.
                                   5          First, gross negligence is an “extremely stringent” standard. In re Lear Corp.
                                   6   S'holder Litig., 967 A.2d 640, 652 (Del. Ch. 2008). It requires the plaintiff show that the
                                   7   Defendant acted with “reckless indifference to or a deliberate disregard of the whole body
                                   8   of stockholders” or took actions outside “the bounds of reason.” Tomczak v. Morton
                                   9   Thiokol, Inc., 1990 WL 42607, at *12 (Del. Ch. Apr. 5, 1990). The SAC does not explain
                                  10   how Patterson’s participation in the audit committee, requests that the board approve
                                  11   budgets, or departure from Diadexus rise to that level. See generally SAC. Indeed, the
                                  12   SAC does not allege those activities were improper in any way, “much less undertaken
Northern District of California
 United States District Court




                                  13   with gross negligence.” Id. The SAC thus fails to adequately plead gross negligence
                                  14   against Patterson.
                                  15          Second, and relatedly, the SAC fails to identify any breach of a fiduciary duty. For
                                  16   one thing, the SAC does not identify which duty or duties Plaintiff believes Patterson
                                  17   breached. See SAC ¶¶ 68-81. Nor does it identify what conduct Patterson should have
                                  18   taken to avoid a violation of a fiduciary duty. See generally id. Indeed, insofar as this claim
                                  19   can be understood to allege that Patterson played a role in preventing Diadexus from filing
                                  20   for bankruptcy, it appears that that action would not have been within her purview as an
                                  21   officer, as “whether to file for bankruptcy protection or not is generally a matter of
                                  22   directors’ business judgment” under Delaware law, and Patterson was an officer. In re
                                  23   Fedders N. Am., Inc., 405 B.R. at 542 (citing Odyssey Partners, L.P., 735 A.2d at 416–20)
                                  24   (emphasis added). The SAC therefore fails to adequately plead a breach of fiduciary duty
                                  25   against Patterson.
                                  26          Moreover, this Court stated at the Motion to Dismiss Hearing on December 21,
                                  27   2018, that “[a]s to the gross negligence of the officer defendants . . . it is the Court’s view
                                  28   that it should be pled with greater particularity with respect to facts.” H’rg Tr. 3:16-17
                                                                                      17
                                   1   (Dkt. 38). Additionally, Plaintiff has been unable to offer more specific allegations about
                                   2   Patterson’s conduct. The Court thus GRANTS the Motion to Dismiss as to Claims I and II
                                   3   against Patterson without leave to amend.
                                   4          C.      Rafield
                                   5
                                              The final defendant is Rafield, the then-CEO and a member of the board. SAC ¶ 16.
                                   6
                                       The SAC levels four claims against her: breach of fiduciary duty for failure to protect the
                                   7
                                       value of Diadexus’s assets (Claim I), gross negligence for failure to protect the value of
                                   8
                                       Diadexus’s assets (Claim II), breach of fiduciary duty for failure to conduct sale or
                                   9
                                       restructuring (Claim III), and gross negligence for failure to conduct sale or restructuring
                                  10
                                       (Claim IV). Confusingly, the SAC fails to specify what conduct it alleges Rafield to have
                                  11
                                       taken in her capacity as an officer, and what conduct she took her in capacity as a director.
                                  12
Northern District of California




                                       See generally SAC. As explained above, this matters because Diadexus’s Certificate of
 United States District Court




                                  13
                                       Incorporation and 8 Del. C. § 102(b)(7) exculpates directors, but not officers, from many
                                  14
                                       claims for breaches of fiduciary duty. Mot. Ex. 4 at 4 (Dkt. 46-4); see Arnold v. Soc’y for
                                  15
                                       Sav. Bancorp, Inc., 650 A.2d 1270. 1288 (Del. 1994) (“[W]here a defendant is a director
                                  16
                                       and officer, only those actions taken solely in the defendant’s capacity as an officer are
                                  17
                                       outside the purview of Section 102(b)(7)” (internal citation omitted)). So, if the claims
                                  18
                                       against Rafield for breach of fiduciary duty—Claims I and III—are understood as being
                                  19
                                       leveled against her as a director, then Plaintiff would have to demonstrate that Rafield
                                  20
                                       violated a duty of loyalty and either acted in bad faith, intentionally engaged in
                                  21
                                       misconduct, or knowingly violated the law. See 8 Del. C. § 102(b)(7); Mot. Ex. 4 at 4. By
                                  22
                                       contrast, for the claims against Rafield in her officer capacity, the SAC can be understood
                                  23
                                       to allege violations of any fiduciary duty.4
                                  24
                                              Because the SAC alleges that Rafield violated her fiduciary duties and was grossly
                                  25
                                       negligent in both her capacities as a director and an officer, Defendants argue that the
                                  26
                                  27
                                       4
                                  28      The SAC also fails to state which fiduciary duties Rafield breached. See generally SAC. Instead,
                                       it states only that it believes that Rafield breached a “fiduciary duty.” Id. ¶¶ 57-67, 82-88.
                                                                                           18
                                   1   complaint would need to specify what actions Rafield took as a director and which she
                                   2   took as an officer. Mot. at vii; Rep. at 9-10. The SAC clearly alleges Claims II and IV
                                   3   against Rafield in her capacity “as Chief Executive Officer.” SAC ¶¶ 69, 90. Apart from
                                   4   Claims II and IV, the factual allegations in the SAC do not specify activities that are
                                   5   distinct to officers as opposed to directors, save for the process of “successfully completing
                                   6   a chapter 11 process,” much of which must be supplied by a debtor’s chief executive
                                   7   officer and chief financial officer.” Id. ¶ 50.
                                   8          Only one Delaware case supports Defendants’ position that the complaint must
                                   9   identify which actions were taken in the role of officer and which were taken in the role of
                                  10   director: Arnold v. Soc’y for Sav. Bancorp, Inc., 650 A.2d 1270 (Del. 1994). In Arnold,
                                  11   the Delaware Supreme Court rejected a claim for breach of the duty of loyalty because the
                                  12   “plaintiff has failed to highlight any specific actions [defendant] undertook as an officer
Northern District of California
 United States District Court




                                  13   (as distinct from actions as a director)[.]” 650 A.2d at 1288. However, Arnold addressed a
                                  14   motion for summary judgment, id. at 1290, and, as far as the Court is aware, no Delaware
                                  15   court has yet had occasion to consider whether that specificity requirement is a substantive
                                  16   doctrine that would apply at the pleadings stage or is a Delaware procedural rule.
                                  17   Moreover, the Supreme Court of Delaware has held that the same facts that would
                                  18   adequately allege a breach of a fiduciary duty against a corporate director would also
                                  19   adequately allege a breach of a fiduciary duty against a corporate officer. Gantler v.
                                  20   Stephens, 965 A.2d 695, 709 (Del. 2009). And reading Arnold’s requirement for
                                  21   specificity into the pleading requirements would run counter to the general principle that at
                                  22   the motion to dismiss stage, all “reasonable inferences” must be drawn in favor of the non-
                                  23   moving party, see Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001), because if the
                                  24   allegations that would support a claim against an officer if those allegations were
                                  25   understood as having occurred in the officer capacity, an inference should be drawn that
                                  26   the conduct was taken in the officer capacity.
                                  27          This is also consistent with several other district and bankruptcy courts’ conclusions
                                  28   as to the requirement that complaints specify whether actions were taken in a defendant’s
                                                                                         19
                                   1   role as an officer or a director. See In re Century Electronics Mfg. Inc., 345 B.R. 33, 34, 36
                                   2   (Bankr. D. Mass. 2006) (“[T]he exculpatory clause does not shield officers who are also
                                   3   directors from breach of fiduciary duty claims arising from their acts taken as officers.
                                   4   While it is true that in this case, potentially, the Plaintiffs will have to identify the actions
                                   5   taken by the Defendants in their capacity as officers, it does not necessarily follow that
                                   6   Plaintiffs will be unable to do so during trial. As a practical matter, it will not be feasible at
                                   7   this stage of trial to try to parcel out actions taken by the Defendants in their capacity as
                                   8   directors.”); In re Robotic Vision Sys., Inc., 374 B.R. 36, 53–54 (Bankr. D.N.H. 2007)
                                   9   (“Costa contends that the complaint fails to make a distinction between the capacity in
                                  10   which he took various actions, i.e., whether as an officer or as a director . . . . the Court
                                  11   finds that the Trustee has made sufficient allegations, that if true, demonstrate a plausible
                                  12   entitlement for relief for breach of fiduciary duty by Costa acting in his capacity as an
Northern District of California
 United States District Court




                                  13   officer . . . . Accordingly, the Court shall not dismiss Counts I and II on that basis. Rather,
                                  14   the Trustee will be required at trial to demonstrate in which capacity Costa took specific
                                  15   actions[.]”); RSH Liquidating Tr. v. Magnacca, 553 B.R. 298, 316 (Bankr. N.D. Tex.
                                  16   2016) (“[I]n the context of a motion to dismiss, reasonable inferences must be drawn in
                                  17   favor of the plaintiff. It is reasonable to infer that at least some of Magnacca’s actions were
                                  18   taken in his capacity as an officer.”). So, while a lack of clarity regarding what conduct
                                  19   Rafield took as an officer or a director may, later, present a hurdle for Plaintiff, see Arnold,
                                  20   650 A.2d at 1288, at this stage in litigation, it does not foreclose the claims against Rafield.
                                  21
                                                             a.      Claims I and III: Breach of Fiduciary Duty
                                  22
                                              Claim I alleges that all Defendants, including Rafield, “were indifferent to their
                                  23
                                       known duties by failing to act to preserve and protect the value of Diadexus’ business and
                                  24
                                       assets in the face of an imminent, severe, and actually foreseen risk of a cash sweep, such
                                  25
                                       as by taking such conventional and customary steps as commencing a chapter 11 case or
                                  26
                                       entering into any of the forbearance agreements offered by Oxford.” SAC ¶ 63. By failing
                                  27
                                       to act, Rafield was “disloyal and faithless to Diadexus.” Id. ¶ 64.
                                  28
                                                                                       20
                                   1          Plaintiff argues that Rafield failed to protect Diadexus’s assets when she failed to
                                   2   cause Diadexus to file for Chapter 11 bankruptcy or enter into a forbearance agreement.
                                   3   See id. ¶¶ 57-67, 82-88. To bring this claim against Rafield as a director—and thus
                                   4   protected by the exculpatory clause—the SAC would need to allege bad faith. See Mot.
                                   5   Ex. 4 at 4. However, as an officer, the exculpatory clause does not apply, see id., and thus
                                   6   the SAC need only meet the lower bar of plausibly pleading breach of any fiduciary duty.
                                   7          The SAC adequately pleads a breach of fiduciary duty against Rafield. Perhaps
                                   8   most straightforwardly, the SAC makes out a claim for breach of the duty of loyalty. That
                                   9   duty can be violated when a person acts not in good faith; “for instance, where the
                                  10   fiduciary intentionally acts with a purpose other than that of advancing the best interests of
                                  11   the corporation, where the fiduciary acts with the intent to violate applicable positive law,
                                  12   or where the fiduciary intentionally fails to act in the face of a known duty to act,
Northern District of California
 United States District Court




                                  13   demonstrating a conscious disregard for his duties.” Stone ex rel. AmSouth
                                  14   Bancorporation, 911 A.2d at 369.
                                  15          The SAC alleges just that: that Rafield acted not in good faith when she prevented
                                  16   Diadexus from filing for Chapter 11 protection or enter forbearance (Claim I) and failed to
                                  17   conduct a sale of Diadexus or restructure the company to avoid its collapse (Claim III),
                                  18   SAC ¶¶ 57-67, 82-88. Specifically, Plaintiff alleges that: (1) Rafield knew by December
                                  19   2015 that “there was a substantial likelihood that the Company would run out of operating
                                  20   cash during 2016,” and knew by March 13, 2016 that the Company would run out of
                                  21   liquidity in the third quarter of 2016. SAC ¶¶ 29, 31. (2) Rafield refused to work with
                                  22   Alvarez because “it was contrary to her personal preferences and interests,” writing that it
                                  23   was “unlikely to work for me personally” and that she had “no interest in working for
                                  24   Oxford.” Id. ¶¶ 35, 36. (3) She stated that she would not “remain engaged” unless the
                                  25   company was “recapped” which would allow her to keep her job, rather than sell assets
                                  26   which would likely result in her termination. Id. ¶ 36. (4) Rafield refused to devote her
                                  27   attention to the sale or refinancing process at multiple critical times, stating to “Company
                                  28   counsel and Sulat” that “she was too ‘booked,’” that “the board can get someone else” to
                                                                                     21
                                   1   deal with Oxford, and that she “refused to spend her time putting together a business plan
                                   2   and strategy for Oxford.” Id. ¶¶ 37, 39. (5) Rafield presented an attitude that directors
                                   3   observed as “an initial reaction that she wanted a severance trigger.” Id. ¶ 41. (6) She
                                   4   expressed open contempt for the interests of creditors and shareholders, stating “I am not
                                   5   filing for bankruptcy to make it easy for Oxford. Let the shareholders sue Oxford for
                                   6   damaging their investment for the self-interest of Oxford.” Id. ¶ 37. (7) She questioned
                                   7   why restructuring advisor Alvarez was on a board call “to discuss the Company’s financial
                                   8   crisis.” Id. ¶ 42. (8) Rafield required Leap Tide to “communicate exclusively with Rafield,
                                   9   who had a clear conflict, rather than Alvarez, which should have been running the process,
                                  10   or some other Company representative who might be less self-interested and less hostile.”
                                  11   Id. ¶ 46. (9) Rafield “repeatedly referred to Leap Tide with repugnant language, would not
                                  12   permit Leap Tide to conduct diligence or even entertain discussions. Id. (10) She would
Northern District of California
 United States District Court




                                  13   not permit Cleveland HeartLab, which would eventually bid at the chapter 7 auction, to
                                  14   access diligence materials. Id. ¶ 47. (11) She antagonized Oxford by “clos[ing] the data
                                  15   room and revok[ing] Alvarez’s authority to continue the marketing process.” Id. ¶ 48. (12)
                                  16   Rafield admitted that as late as May 27, 2016 that it might consider a sale “if it could
                                  17   achieve a cooperative/consensual process for limiting director liability.” Id. ¶ 49. And, (13)
                                  18   Rafield did not utilize chapter 11 to secure an adequate sale process. Id. ¶ 50.
                                  19          These allegations suffice to state a claim for breach of the duty of loyalty because
                                  20   they support the inference that Rafield acted to promote her own self-interest—as
                                  21   demonstrated, for instance, by her statement that Oxford’s proposal was “unlikely to work
                                  22   for [her] personally” and she had “no interest in working for Oxford,” id. ¶ 36—and thus
                                  23   “intentionally act[ed] with a purpose other than that of advancing the best interests of the
                                  24   corporation,” Stone, 911 A.2d at 369. Unlike the director defendants, where there is no
                                  25   allegation that they were prioritizing some other purpose over Diadexus’s interests, there
                                  26   are such allegations as to Rafield. Cf. SAC ¶ 36. That is, the facts adequately allege that
                                  27   Rafield was “intentionally disregarding [her] duties.” In re Chelsea Therapeutics Int’l Ltd.
                                  28   Stockholders Litig., 2016 WL 3044721, at *7 (Del. Ch. May 20, 2016).
                                                                                     22
                                   1          This conclusion holds true even if, as Defendants urge, the business judgment rule
                                   2   applies both to directors and officers. See Opp. at vi. If that rule applies, “[t]he burden falls
                                   3   upon the proponent of a claim to rebut the presumption by introducing evidence” of “self-
                                   4   interest, if not self-dealing,” or lack of “good faith or fail[ure] to exercise due care.”
                                   5   Citron, 569 A.2d at 64 (internal citation omitted). Because the SAC alleges that Rafield
                                   6   was acting out of self-interest, it would meet that burden. Cf. In re Chelsea Therapeutics
                                   7   Int’l Ltd. Stockholders Litig., 2016 WL 3044721, at *7. Thus, even assuming that the
                                   8   business judgment rule applies, the SAC adequately pleads breach of fiduciary duty
                                   9   against Rafield. The Court thus DENIES the Motion to Dismiss Counts I and III against
                                  10   Rafield.
                                  11
                                                             b.     Claims II and IV: Gross Negligence
                                  12
Northern District of California




                                              Under Delaware law, gross negligence is “reckless indifference to or a deliberate
 United States District Court




                                  13
                                       disregard of the whole body of stockholders or actions which are without the bounds of
                                  14
                                       reason.” Benihana of Tokyo, Inc. v. Benihana, Inc., 891 A.2d 150, 192 (Del. Ch. 2005),
                                  15
                                       aff’d, 906 A.2d 114 (Del. 2006).
                                  16
                                              Plaintiff points to the same facts as above to argue that Rafield knew that Oxford
                                  17
                                       would execute on Diadexus’s default, yet acted to prevent Diadexus from taking any steps
                                  18
                                       to protect the company from being “swept,” for instance by entering a forbearance
                                  19
                                       agreement, or to protect Diadexus’s assets. SAC ¶¶ 68-81.
                                  20
                                              Defendants argue that these allegations are insufficient because, while the SAC
                                  21
                                       states that Oxford presented a “reasonable” forbearance agreement, SAC ¶ 44, the SAC did
                                  22
                                       not provide “details” about that agreement. Mot. at 15. But that lack of details does not
                                  23
                                       foreclose, at this stage of litigation, the complaint. The allegation in the SAC is that
                                  24
                                       Rafield knew that Oxford was going to “sweep” Diadexus, and yet refused to execute that
                                  25
                                       agreement and actively blocked that agreement, against Alvarez’s advice, and acted in an
                                  26
                                       “inadequately informed basis.” SAC ¶¶ 39, 40. Likewise, the SAC alleges that Rafield
                                  27
                                       knew that sweep would adversely affect Diadexus’s assets and yet failed to act. Id. ¶¶ 68-
                                  28
                                                                                      23
                                   1   81.
                                   2          These allegations satisfy the requirement of gross negligence. See In re Fedders N.
                                   3   Am., Inc., 405 B.R. at 539 (it is gross negligence under Delaware law where “directors and
                                   4   officers to fail to inform themselves fully and in a deliberate manner.” (citing Trenwick,
                                   5   906 A.2d at 194)). And Defendants’ arguments are not to the contrary; while they dispute
                                   6   whether there may be other explanations for Rafield’s conduct, Mot. at 14-16, these
                                   7   arguments are unpersuasive where, as here, inferences must be drawn in favor of Plaintiff.
                                   8   See Western Reserve Oil & Gas Co., 765 F.2d at 1430. Moreover, unlike the allegations
                                   9   against Patterson, the SAC does specifically allege what conduct Rafield engaged in and
                                  10   why that conduct led to Diadexus not entering a forbearance agreement. See SAC ¶¶ 35-
                                  11   50. The SAC thus has stated a plausible claim against Rafield for gross negligence. The
                                  12   Court thus DENIES the Motion to Dismiss as to Counts II and IV against Rafield.
Northern District of California
 United States District Court




                                  13          D.     Judicial Notice
                                  14
                                              Finally, Defendants ask the Court take notice of four documents: two excerpts from
                                  15
                                       Diadexus’s Form 10-Ks filed with the SEC, Oxford’s Notice of Event of Default and
                                  16
                                       Reservation of Rights and is referenced in the SAC, and Diadexus’s Certificate of
                                  17
                                       Incorporation. Request for Jud. Notice. The Court previously took judicial notice of
                                  18
                                       Diadexus’s Certificate of Incorporation. See Minute Entry, Dec. 21, 2018 (Dkt. 36); Opp.
                                  19
                                       to Request for Judicial Notice at 4 (Dkt. 50). Plaintiff recognizes that this holding is now
                                  20
                                       the law of the case as to the Certificate of Incorporation. Opp. to Request for Jud. Notice at
                                  21
                                       4. It does not object to judicial notice of Oxford’s Default Notice. Id. at 4. The Court
                                  22
                                       hereby takes judicial notice of Diadexus’s Certificate of Incorporation, as it did in
                                  23
                                       addressing the First Motion to Dismiss, see Minute Entry Dec. 21, 2018, but declines to
                                  24
                                       take judicial notice of the other documents, as they have no impact on the foregoing
                                  25
                                       analysis.
                                  26
                                  27

                                  28
                                                                                     24
